Citation Nr: 1034053	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  02-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey.

This case was remanded in November 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
lumbosacral strain and degenerative joint disease.  In a July 
2005 decision, the Board denied the Veteran's claim.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court issued a memorandum 
decision vacating the Board's July 2005 decision.

In November 2008, the Board remanded the issue for another VA 
examination.  In June 2009, the Veteran was afforded a VA 
examination to determine the nature and etiology of his 
lumbosacral strain and degenerative joint disease.  The VA 
examiner who performed the examination and rendered an opinion 
with respect to etiology stated that he was not "able to say 
with any degree of certainty (without resorting to speculation) 
if his current low back disability [was] related to military 
service or not."  

VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability, 
and an indication that the current disability may be associated 
with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because the medical examination provided with 
respect to the Veteran's disability is inadequate in that the VA 
examiner did not comply with the November 2008 remand directive, 
the claim must also be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).  The failure 
to comply with the Board's remand directive in this matter 
constitutes a violation of the Veteran's due process rights, 
which requires another remand of this appeal.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination of his low back.  The report 
of examination should include a detailed 
account of all manifestations of low back 
disability found to be present. The 
examiner is requested to review the medical 
evidence of record including the Veteran's 
service treatment records and an April 1985 
examination of the spine by Dr. S. J. 
Zionts. The examiner is requested to offer 
an opinion as the etiology of any current 
low back disability. Specifically, is there 
a 50 percent probability or greater that 
any current low back disability is related 
to the Veteran's military service or his 
undocumented reports of having a back 
injury during service? The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination. The 
examining physician should provide complete 
rationale for all conclusions reached.

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

2.  After the above actions have been 
accomplished, re-adjudicate the Veteran's 
claim.  If the Veteran's claim is not 
granted, issue a supplemental statement of 
the case (SSOC) showing consideration of 
all evidence received since the January 
2010 SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


